                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                §
SHERRY JOHNSON,                                 §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §
                                                           Case No. 6:18-CV-52-JDK-JDL
                                                §
TEXAS DEPARTMENT OF PUBLIC                      §
SAFETY,                                         §
                                                §
       Defendant.                               §

             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       Plaintiff Sherry Johnson initiated this civil action on February 5, 2018. Docket No. 1.

The case was referred to United States Magistrate Judge John D. Love, who issued a Report

and Recommendation recommending that the case be dismissed without prejudice for

failure to prosecute. Docket No. 12. The Report and Recommendation was sent to Plaintiff at

her address of record and received on May 16, 2019. Docket No. 13. Plaintiff has not filed any

objections to the Report and Recommendation, and the prescribed time period for doing so has

passed. Indeed, Plaintiff has not communicated with the Court since the filing of her Complaint.

       Having considered the Report and Recommendation, the Court agrees with the findings

and conclusions of the Magistrate Judge. Therefore, the Court hereby adopts the findings and

conclusions of the Magistrate Judge as the findings and conclusions of the Court. It is accordingly

ORDERED that the Complaint (Docket No. 1) is hereby DISMISSED WITHOUT

PREJUDICE. It is further ORDERED that any motion not previously ruled on is DENIED.




                                           Page 1 of 2
So ORDERED and SIGNED this 6th   day of June, 2019.



                                 ___________________________________
                                 JEREMY D. KERNODLE
                                 UNITED STATES DISTRICT JUDGE




                          Page 2 of 2
